EXHIBIT 10.2



 
 
 
 
 
SUN HEALTHCARE GROUP, INC.
 
DEFERRED COMPENSATION PLAN
 
- PLAN DOCUMENT -


 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 

SECTION 1     INTRODUCTION
 
1.1  
Adoption of Plan and Purpose

 
This Plan is an unfunded, nonqualified deferred compensation plan.  With the
consent of the Employer (as defined in subsection 2.16) the plan may be adopted
by executing the Adoption Agreement (as defined in subsection 2.3) in the form
attached hereto.  The Plan contains certain variable features which the Employer
has specified in the Adoption Agreement.  Only those variable features specified
by the Employer in the Adoption Agreement will be applicable to the Employer.
 
The purpose of the Plan is to provide certain supplemental benefits under the
Plan to a select group of management or highly compensated Employees of the
Employer (in accordance with Sections 201, 301 and 401 of ERISA), Members of the
Board(s) of the Employer, or Other Service Providers to the Employer (as defined
below), and to allow such Employees, Board Members or Other Service Providers
the opportunity to defer a portion of their salaries, bonuses and other
compensation, subject to the terms of the Plan.  Participants (and their
Beneficiaries) shall have only those rights to payments as set forth in the Plan
and shall be considered general, unsecured creditors of the Employer with
respect to any such rights.  The Plan is designed to comply with the American
Jobs Creation Act of 2004 (the “Jobs Act”) and Code Section 409A.  It is
intended that the Plan be interpreted according to a good faith interpretation
of the Jobs Act and Code Section 409A, and consistent with published IRS
guidance, including proposed and final IRS regulations under Code Section 409A.
Treatment of amounts in the Plan under any transition rules provided under all
IRS and other guidance in connection with the Jobs Act or Code Section 409A
shall be expressly authorized hereunder in accordance with procedures developed
by the Administrator.  In the event of any inconsistency between the terms of
the Plan and the Jobs Act or Code Section 409A (and regulations thereunder), the
terms of the Jobs Act and Code Section 409A (and the regulations thereunder)
shall control.  The Plan is intended to constitute an account balance plan (as
defined in Treasury Regulation Section 1.409A-1(c)).
 
By becoming a Participant and making deferrals under this Plan, each Participant
agrees to be bound by the provisions of the Plan and the determinations of the
Employer and the Administrator hereunder.
 
1.2  
Adoption of the Plan

 
The Employer may adopt the Plan by completing and signing the Adoption Agreement
in the form attached hereto.
 
1.3  
Plan Year

 
The Plan is administered on the basis of a Plan Year, as defined in subsection
2.27.
 
1.4  
Plan Administration

 
The plan shall be administered by a plan administrator (the “Administra­tor,” as
that term is defined in Section 3(16)(A) of ERISA) designated by the Employer in
the Adoption Agreement.  The Administrator has full discretionary authority to
construe and interpret the
1

--------------------------------------------------------------------------------


provisions of the Plan and make factual deter­minations thereunder, including
the power to determine the rights or eligibility of em­ployees or participants
and any other persons, and the amounts of their benefits under the plan, and to
remedy ambiguities, inconsistencies or omissions, and such determina­tions shall
be binding on all parties.  The Administrator from time to time may adopt such
rules and regulations as may be necessary or desirable for the proper and
efficient administration of the Plan and as are consistent with the terms of the
Plan.  The admin­istrator may delegate all or any part of its powers, rights,
and duties under the Plan to such person or persons as it may deem advisable,
and may engage agents to provide cer­tain administrative services with respect
to the Plan.  Any notice or document relating to the Plan which is to be filed
with the Administrator may be delivered, or mailed by registered or certified
mail, postage pre-paid, to the Administrator, or to any designated
representative of the Administrator, in care of the Employer, at its principal
office.
 
SECTION 2     DEFINITIONS
 
2.1  
Account

 
“Account” means all notional accounts and subaccounts maintained for a
Participant in order to reflect his interest under the Plan, as described in
Section 6.
 
2.2  
Administrator

 
“Administrator” means the individual or individuals (if any) delegated authority
by the Employer to administer the Plan, as defined in subsection 1.4.
 
2.3  
Adoption Agreement

 
“Adoption Agreement” shall mean the form executed by the Employer and attached
hereto, which Agreement shall constitute a part of the Plan.
 
2.4  
Beneficiary

 
“Beneficiary” means the person or persons to whom a deceased Participant’s
benefits are payable under subsection 9.5.
 
2.5  
Board

 
“Board” means the Board of Directors of the Employer (if applicable), as from
time to time constituted.
 
2.6  
Board Member

 
“Board Member” means a member of the Board.
 
2.7  
Bonus

 
“Bonus” (also referred to herein as a “Non-Performance-Based Bonus) means an
award of cash that is not a Performance-Based Bonus (as defined in subsection
2.25) that is payable to
2

--------------------------------------------------------------------------------


an Employee (or Board Member or Other Service Provider, as applicable) in a
given year, with respect to the immediately preceding Bonus performance period,
which may or may not be contingent upon the achievement of specified performance
goals.
 
2.8  
Code

 
“Code” means the Internal Revenue Code of 1986, as amended.  Reference to a
specific section of the Code shall include such section, any valid regulation
promulgated thereunder, and any comparable provision of any future legislation
amending, supplementing, or superseding such section.
 
2.9  
Compensation

 
“Compensation” shall mean the amount of a Participant’s remuneration from the
Employer designated in the Adoption Agreement.   Notwithstanding the foregoing,
the Compensation of an Other Service Provider (as defined in subsection 2.22)
shall mean his remuneration from the Employer pursuant to an agreement to
provide services to the Employer.   With respect to any Participant who is a
Member of the Board (if applicable), “Compensation” means all cash remuneration
which, absent a deferral election under the Plan, would have otherwise been
received by the Board Member in the taxable year, payable to the Board Member
for service on the Board and on Board committees, including any cash payable for
attendance at Board meetings and Board committee meetings, but not including any
amounts constituting reimbursements of expenses to Board Members.   To the
extent the Employer has designated “401(k) Refunds” in the Adoption Agreement
(and to the extent elected by the Participant), an amount equal to the
Participant’s “401(k) Refund” shall be deferred from the Participant’s
Compensation otherwise payable to the Participant in the next subsequent
Compensation pay period (or such later pay period in the same calendar year as
the Administrator determines shall be administratively feasible), and shall be
credited to the Participant’s Compensation Deferral Account in accordance with
subsection 4.1.  For purposes of this subsection, “401(k) Refund” means any
amount distributed to the applicable Participant from the Employer’s qualified
retirement plan intended to comply with Section 401(k) of the Code that is in
excess of the maximum deferral for the prior calendar year allowable under such
qualified retirement plan.   Notwithstanding the foregoing, the definition of
compensation for purposes of determining key employees under subsection 9.3 of
the Plan shall be determined solely in accordance with subsection 9.3.  To the
extent not otherwise designated by the Employer in a separate document forming
part of the Plan, Compensation payable after December 31 of a given year solely
for services performed during the Employer’s final payroll period containing
December 31, is treated as Compensation payable for services performed in the
subsequent year in which the non-deferred portion of the payroll payment is
actually made.
 
2.10  
Compensation Deferrals

 
“Compensation Deferrals” means the amounts credited to a Participant’s
Compensation Deferral Account pursuant to the Participant’s election made in
accordance with subsection 4.1.
3

--------------------------------------------------------------------------------


 
2.11  
Deferral Election

 
“Deferral Election” means an election by a Participant to make Compensation
Deferrals or Performance-Based Bonus Deferrals in accordance with Section 4.
 
2.12  
Disability

 
“Disability” for purposes of this Plan shall mean the occurrence of an event as
a result of which the Participant is considered disabled, as designated by the
Employer in the Adoption Agreement.
 
2.13  
Effective Date

 
“Effective Date” means the Effective Date of the Plan, as indicated in the
Adoption Agreement.
 
2.14  
Eligible Individual

 
“Eligible Individual” means each Board Member, Other Service Provider, or
Employee of an Employer who satisfies the eligibility requirements set forth in
the Adoption Agreement, for the period during which he is determined by the
Employer to satisfy such requirements.
 
2.15  
Employee

 
“Employee” means a person who is employed by an Employer and is treated and/or
classified by the Employer as a common law employee for purposes of wage
withholding for Federal income taxes.  If a person is not considered to be an
Employee of the Employer in accordance with the preceding sentence, a subsequent
determination by the Employer, any governmental agency, or a court that the
person is a common law employee of the Employer, even if such determination is
applicable to prior years, will not have a retroactive effect for purposes of
eligibility to participate in the Plan.
 
2.16  
Employer

 
“Employer” means the business entity designated in the Adoption Agreement, and
its successors and assigns unless otherwise herein provided, or any other
corporation or business organization which, with the consent of the Employer, or
its successors or assigns, assumes the Employer’s obligations hereunder, and any
affiliate or subsidiary of the Employer, as defined in Subsections 414(b) and
(c) of the Code and Section 1.409A-1(h) of the Treasury Regulations.
 
2.17  
Employer Contributions

 
“Employer Contributions” means the amounts other than Matching Contributions
that are credited to a Participant’s Employer Contributions Account under the
Plan by the Employer in accordance with subsection 4.4.
4

--------------------------------------------------------------------------------


 
2.18  
ERISA

 
“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.  Reference to a specific section of ERISA shall include such section,
any valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing, or superseding such section.
 
2.19  
Fiscal Year Compensation

 
“Fiscal Year Compensation” means Compensation relating to a period of service
coextensive with one or more consecutive non-calendar-year fiscal years of the
Employer, where no amount of such Compensation is paid or payable during the
service period.  For example, a Bonus based upon a service period of two
consecutive fiscal years payable after the completion of the second fiscal year
would be “Fiscal Year Compensation,” but periodic salary payments or Bonuses
based on service periods other than the Employer’s fiscal year would not be
Fiscal Year Compensation.
 
2.20  
Investment Funds

 
“Investment Funds” means the notional funds or other investment vehicles
designated pursuant to subsection 5.1.
 
2.21  
Matching Contributions

 
“Matching Contributions” means the amounts credited to a Participant’s Employer
Contribution Account under the Plan by the Employer that are based on the amount
of Participant Deferrals made by the Participant under the Plan, or that are
based upon such other formula as designated by the Employer in the Adoption
Agreement, in accordance with subsection 4.3.
 
2.22  
Other Service Providers

 
“Other Service Providers” shall mean independent contractors, consultants, or
other similar providers of services to the Employer, other than Employees and
Board Members.  To the extent that an Other Service Provider is unrelated to the
Employer and satisfies the other requirements under Treasury Regulation Section
1.409A-1(f)(2)(i), as described therein and in Code Section 409A and other
applicable regulations, guidance, etc. thereunder, the provisions of such
guidance shall not apply.  To the extent that an Other Service Provider uses an
accrual method of accounting for a given taxable year, amounts deferred under
the Plan in such taxable year shall not be subject to Code Section 409A and
other applicable guidance thereunder, notwithstanding any provision of the Plan
to the contrary.
 
2.23  
Participant

 
“Participant” means an Eligible Individual who meets the requirements of Section
3 and elects to make Compensation Deferrals pursuant to Section 4, or who
receives Employer Contributions or Matching Contributions pursuant to subsection
4.3 or 4.4.  A Participant shall cease being a Participant in accordance with
subsection 3.2 herein.
5

--------------------------------------------------------------------------------


 
2.24  
Participant Deferrals

 
“Participant Deferrals” means all amounts deferred by a Participant under this
Plan, including Participant Compensation Deferrals and Participant
Performance-Based Bonus Deferrals.
 
2.25  
Performance-Based Bonus

 
“Performance-Based Bonus” generally means Compensation where the amount of, or
entitlement to, the compensation is contingent on the satisfaction of previously
established organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months in which the Eligible
Individual performs services, pursuant to rules described in Treasury Regulation
Section 1.409A-1(e).
 
2.26  
Performance-Based Bonus Deferrals

 
“Performance-Based Bonus Deferrals” means the amounts credited to a
Participant’s Compensation  Deferral Account from the Participant’s
Performance-Based Bonus pursuant to the Participant’s election made in
accordance with subsection 4.2.
 
2.27  
Plan Year

 
“Plan Year” means each 12-month period specified in the Adoption Agreement, on
the basis of which the Plan is administered.
 
2.28  
Retirement

 
“Retirement” for purposes of this Plan means the Participant’s Termination Date,
as defined in subsection 2.30, after attaining any age and/or service minimums
with respect to Retirement or Early Retirement as designated by the Employer in
the Adoption Agreement.
 
2.29  
Spouse

 
“Spouse” means the person to whom a Participant is legally married under
applicable state law at the earlier of the date of the Participant’s death or
the date payment of the Participant’s benefits commenced and who is living on
the date of the Participant’s death.
 
2.30  
Termination Date

 
“Termination Date” means (i) with respect to an Employee Participant, the
Participant’s separation from service (within the meaning of Section 409A of the
Code and the regulations, notices and other guidance thereunder, including death
or separation following Disability) with the Employer, and any subsidiary or
affiliate of the Employer as defined in Sections 414(b) and (c) of the Code and
Section 1.409A-1(h) of the Treasury Regulations; (ii) with respect to a Board
Member Participant, the Participant’s resignation or removal from the Board (for
any reason, including death or following Disability); and (iii) with respect to
any Other Service Provider, the expiration of all agreements to provide services
to the Employer (for any reason, including death or following Disability).  The
date that an Employee’s performance of services for all the
6

--------------------------------------------------------------------------------


Employers is reduced to a level less than 20% of the average level of services
performed in the preceding 36-month period, shall be considered a Termination
Date, and the performance of services at a level of 50% or more of the average
level of services performed in the preceding 36-month period shall not be
considered a Termination Date, based on the parties’ reasonable expectations as
of the applicable date. A Participant’s Termination Date shall not be deemed to
have occurred if the Employee’s average level of service performed in the
preceding 36-month period drops below 50% but not less than 20%, unless the
Employer: (i) has designated in a writing forming part of the Plan that a level
between 20% and 50% will be deemed to trigger a Termination Date, and (ii) such
writing was in place at or prior to the time of the Participant’s Deferral
Election .  If such designation is subsequently changed, the change must comply
with the rules regarding subsequent deferrals and the acceleration of payments
described in Code Section 409A and the regulations, notices, rulings and other
guidance thereunder.  If a Participant is both a Board Member Participant and an
Employee Participant, “Termination Date” means the date the Participant
satisfies both criteria (i) and (ii) above.
 
2.31  
Valuation Date

 
“Valuation Date” means the last day of each Plan Year and any other date that
the Employer, in its sole discretion, designates as a Valuation Date, as of
which the value of an Investment Fund is adjusted for notional deferrals,
contributions, distributions, gains, losses, or expenses.
 
2.32  
Other Definitions

 
Other defined terms used in the Plan shall have the meanings given such terms
elsewhere in the Plan.
 
SECTION 3     ELIGIBILITY AND PARTICIPATION
 
3.1  
Eligibility

 
Each Eligible Individual on the Effective Date of the Plan shall be eligible to
become a Participant by properly making a Deferral Election on a timely basis as
described in Section 4, or, if applicable and eligible as designated by the
Employer in the Adoption Agreement, by receiving a Matching Contribution or
other Employer Contribution under the Plan.  Each other Eligible Individual may
become a Participant by making a Deferral Election on a timely basis as
described in Section 4 or, if applicable and eligible as designated by the
Employer in the Adoption Agreement, by receiving a Matching Contribution or
other Employer Contribution under the Plan.  Each Eligible Individual’s decision
to become a Participant by making a Deferral Election shall be entirely
voluntary.  The Employer may require the Participant to complete any necessary
forms or other information as it deems necessary or advisable prior to
permitting the Eligible Individual to commence participation in the Plan.
 
3.2  
Cessation of Participation

 
If a Termination Date occurs with respect to a Participant, or if a Participant
otherwise ceases to be an Eligible Individual, no further Compensation
Deferrals, Performance-Based Bonus Deferrals, Matching Contributions or other
Employer Contributions shall be credited to
7

--------------------------------------------------------------------------------


the Participant’s Accounts after the end of the then-current Plan Year or
performance period applicable to Performance-Based Bonuses , unless he is again
determined to be an Eligible Individual, but the balance credited to his
Accounts shall continue to be adjusted for notional investment gains and losses
under the terms of the Plan and shall be distributed to him at the time and
manner set forth in Section 9.  An Employee, Board Member or Other Service
Provider shall cease to be a Participant after his Termination Date or other
loss of eligibility as soon as his entire Account balance has been distributed.
 
3.3  
Eligibility for Matching or Employer Contributions

 
An Employee Participant who has satisfied the requirements necessary to become
an Eligible Individual with respect to Matching Contributions as specified in
the Adoption Agreement, and who has made a Compensation Deferral election
pursuant to subsection 4.1 herein or who has satisfied such other criteria as
specified in the Adoption Agreement, shall be eligible to receive Matching
Contributions described in subsection 4.3.  An Employee Participant who has
satisfied the requirements necessary to become an Eligible Individual with
respect to Employer Contributions other than Matching Contributions as specified
in the Adoption Agreement, shall be eligible to receive Employer Contributions
described in subsection 4.4.
 
SECTION 4     DEFERRALS AND CONTRIBUTIONS
 
4.1  
Compensation Deferrals Other Than Performance-Based Bonus Deferrals

 
Each Plan Year, an Eligible Individual may elect to defer receipt of no less
than the minimum and no greater than the maximum percentage or amount selected
by the Employer in the Adoption Agreement with respect to each type of
Compensation (other than Performance-Based Bonuses) earned with respect to pay
periods beginning on and after the effective date of the election; provided,
however, that Compensation earned prior to the date the Participant satisfies
the eligibility requirements of Section 3 shall not be eligible for deferral
under this Plan. Except as otherwise provided in this subsection, a
Participant’s Deferral Election for a Plan Year under this subsection must be
made not later than December 31 of the preceding Plan Year (or such earlier date
as determined by the Administrator) with respect to Compensation (other than
Performance-Based Bonuses) earned in pay periods beginning on or after the
following January 1 in accordance with rules established by the Administrator.
 
An Employee, Board Member or Other Service Provider who first becomes an
Eligible Individual during a Plan Year (by virtue of a promotion, Compensation
increase, commencement of employment with the Employer, commencement of Board
service, execution of an agreement to provide services to an Employer, or any
other reason) shall be provided enrollment documents (including Deferral
Election forms) as soon as administratively feasible following such initial
notification of eligibility.  Such Eligible Individual must make his Deferral
Elections within 30 days after first becoming an Eligible Individual, with
respect to his Compensation (other than Performance-Based Bonuses) earned on or
after the effective date of the Deferral Election (provided, however, that if
such Eligible Individual is participating in any other account balance plan
maintained by the Employer or any member of the Employer’s “controlled group”
(as defined in subsections 414(b) and (c) of the Code), such Eligible Individual
must make his Compensation Deferral Election no later than December 31 of the
preceding Plan Year (or such
8

--------------------------------------------------------------------------------


earlier date as determined by the Administrator), or he may not elect to make
Compensation Deferrals for that initial Plan Year).  If an Eligible Individual
does not elect to make Compensation Deferrals during that initial 30-day period,
he may not later elect to make Compensation Deferrals for that year under this
subsection.  In the event that an Eligible Individual first becomes eligible
during a Plan Year with respect to which Fiscal Year Compensation is payable,
such Eligible Individual must make his Fiscal Year Compensation Deferral
Election on or before the end of the fiscal year of the Employer immediately
preceding the first fiscal year in which any services are performed for which
the Fiscal Year Compensation is payable.
 
In the case of an Employee, Board Member or Other Service Provider who is
rehired (or who recommences Board Service or recommences providing services to
an Employer as an Other Service Provider) after having previously been an
Eligible Individual, the phrase “first becomes an Eligible Individual” in the
first sentence of the preceding paragraph shall be interpreted to apply only
where the Eligible Individual either (i) previously received payment of his
total Account balances under the Plan, or (ii) did not previously receive
payment of his total Account balances under the Plan, but is rehired (or
recommences Board Service or recommences providing services to an Employer as an
Other Service Provider) at least 24 months after his last day as a previously
Eligible Individual prior to again becoming such an Eligible Individual.  In all
other cases such rehired Employee, Board Member or Other Service Provider may
not elect to make Compensation Deferrals until the next date determined by the
Administrator with respect to Compensation earned after the following January
1.  Similarly, in the case of an Employee who recommences status as an Eligible
Individual for any other reason after having previously lost his status as an
Eligible Individual (due to Compensation fluctuations, transfer from an
ineligible location or job classification, or otherwise), the phrase “first
becomes an Eligible Individual” shall be interpreted to apply only where the
Eligible Individual either:  (i) previously received payment of his total
Account balances under the Plan, or (ii) did not previously receive payment of
his total Account balances under the Plan, but regains his status as an Eligible
Individual at least 24 months after his last day as a previously Eligible
Individual prior to again becoming such an Eligible Individual.  In all other
cases such Re-Eligible Participant may not elect to make Compensation Deferrals
until the next date determined by the Administrator with respect to Compensation
earned after the following January 1.
 
An election to make Compensation Deferrals under this subsection 4.1 shall
remain in effect through the last pay period commencing in the calendar year to
which the election applies (except as provided in Section 2.9 or subsection
4.5), shall apply with respect to the applicable type of Compensation (other
than Performance-Based Bonuses) to which the Deferral Election relates earned
for pay periods commencing in the applicable calendar year to which the election
applies, and shall be irrevocable (provided, however, that a Participant making
a Deferral Election under this subsection may change his election at any time
prior to December 31 of the year preceding the year for which the Deferral
Election is applicable, subject to rules established by the Administrator).   If
a Participant fails to make a Compensation Deferral election for a given Plan
Year, such Participant’s Compensation Deferral Election for that Plan Year shall
be deemed to be zero; provided, however, that if the Employer has elected in the
Adoption Agreement that a Participant’s Compensation Deferral Election shall be
“evergreen”, then such Participant’s Compensation Deferral Election shall be
deemed to be identical to the most recent
9

--------------------------------------------------------------------------------


applicable Deferral Election on file with the Administrator with respect to the
applicable type of Compensation.
 
Compensation Deferrals shall be credited to the Participant’s Compensation
Deferral Account as soon as administratively feasible after such amounts would
have been payable to the Participant.
 
4.2  
Performance-Based Bonus Deferrals

 
Each Plan Year, an Eligible Individual may elect to defer receipt of no less
than the minimum and no greater than the maximum percentage or amount selected
by the Employer in the Adoption Agreement with respect to Performance-Based
Bonuses earned with respect to the performance period for which the
Performance-Based  Bonus is earned; provided, however, that the Eligible
Individual performed services continuously from a date no later than the date
upon which the performance criteria are established through a date no earlier
than the date upon which the Eligible Individual makes a Performance-Based Bonus
Deferral Election; and further provided that in no event may an election to
defer Performance-Based Bonuses be made after such Bonuses have become readily
ascertainable.  Except as otherwise provided in this subsection, a Participant’s
Performance-Based Bonus Deferral Election under this subsection must be made not
later than six months (or such earlier date as determined by the Administrator)
prior to the end of the performance period.
 
An Employee, Board Member or Other Service Provider who first becomes an
Eligible Individual during a Plan Year (by virtue of a promotion, Compensation
increase, commencement of employment with the Employer, commencement of Board
service, execution of an agreement to provide services to an Employer, or any
other reason) shall be provided enrollment documents (including Deferral
Election forms) as soon as administratively feasible following such initial
notification of eligibility.  Such Eligible Individual must make his
Performance-Based Bonus Deferral Election within 30 days after first becoming an
Eligible Individual (provided, however, that if such Eligible Individual is
participating in any other account balance plan maintained by the Employer or
any member of the Employer’s “controlled group” (as defined in subsections
414(b) and (c) of the Code), such Eligible Individual must perform services
continuously from a date no later than the date upon which the performance
criteria are established, and must make his Performance-Based Bonus Deferral
Election no later than six months (or such earlier date as determined by the
Administrator) prior to the end of the performance period and at a time when the
Performance-Based Bonus is not readily ascertainable, or he may not elect to
make Performance-Based Bonus Deferrals for such initial Plan Year).  In the case
of a Deferral Election in the first year of eligibility that is made after the
beginning of the Performance-Based Bonus performance period, the Deferral
Election will apply to the portion of the Performance-Based Bonus equal to the
total amount of the Performance-Based Bonus for the performance period
multiplied by the ratio of the number of days remaining in the performance
period after the effective date of the Deferral Election over the total number
of days in the Performance Period.  If such an Eligible Individual does not
elect to make a Performance-Based Bonus Deferral during that initial 30-day
period, he may not later elect to make a Performance-Based Bonus Deferral for
that performance period under this subsection.  Rules relating to the timing of
elections to make a Performance-Based Bonus Deferral with respect to an
Employee, Board Member or Other Service Provider who becomes an Eligible
Individual (due to rehire or other
10

--------------------------------------------------------------------------------


similar event) after having previously been an Eligible Individual shall be
applied in a manner similar to rules described applicable to rehired and other
Re-Eligible Participants in subsection 4.1 above.
 
An election to make Performance-Based Bonus Deferrals under this subsection 4.2
shall remain in effect through the end of the performance period to which the
election applies (except as provided in subsection 4.5), and shall be
irrevocable (provided, however, that as long as the Performance-Based Bonus is
not readily ascertainable, a Participant making a Performance-Based Bonus
Deferral Election under this subsection (other than a Participant who first
becomes an Eligible Individual and who makes his Deferral Election after the
beginning of the performance period and within 30 days after first becoming an
Eligible Individual) may change his election at any time prior to the first day
of the six-month period ending on the last day of the performance period for
which the Performance-Based Bonus Deferral Election is applicable, subject to
rules established by the Administrator).   If a Participant fails to make a
Performance-Based Bonus Deferral Election for a given performance period, such
Participant’s Performance-Based Bonus Deferral Election for that performance
period shall be deemed to be zero; provided, however, that if the Employer has
elected in the Adoption Agreement that a Participant’s Performance-Based
Deferral Election shall be “evergreen”, then such Participant’s
Performance-Based Bonus Deferral Election shall be deemed to be identical to the
most recent applicable Performance-Based Bonus Deferral Election on file with
the Administrator.
 
Performance-Based Bonus Deferrals shall be credited to the Participant’s
Compensation  Deferral Account as soon as administratively feasible after such
amounts would have been payable to the Participant.
 
4.3  
Matching Contributions

 
Matching Contributions shall be discretionary from year to year, shall be
determined in accordance with the formula specified in the Adoption Agreement,
and shall be credited to the Employer Contribution Accounts of Participants who
have satisfied the eligibility requirements for Matching Contributions specified
in the Adoption Agreement.  Matching Contributions under this Plan shall be
credited to such Participants’ Employer Contribution Accounts as soon as
administratively feasible after the Applicable Period selected in the Adoption
Agreement, but only with respect to Participants eligible to receive such
Matching Contributions as described in the Adoption Agreement.
 
4.4  
Other Employer Contributions

 
Employer Contributions other than Matching Contributions shall be discretionary
from year to year, and shall be credited to the Employer Contribution Accounts
of Participants who have satisfied the eligibility requirements for Employer
Contributions, all as determined by the Employer and documented in writing, and
such writings will form part of the Plan, as specified in the Adoption
Agreement.  Employer Contributions under this Plan shall be credited to such
Participants’ Employer Contributions Accounts as soon as administratively
feasible.
11

--------------------------------------------------------------------------------


 
4.5  
No Election Changes During Plan Year

 
A Participant shall not be permitted to change or revoke his Deferral Elections
(except as otherwise described in subsections 4.1 and 4.2), except that, if a
Participant’s status changes such that he becomes ineligible for the Plan, the
Participant’s Deferrals under the Plan shall cease as described in subsection
3.2.  Notwithstanding the foregoing, in the event the Employer maintains a
qualified plan designed to comply with the requirements of Code Section 401(k)
that requires the cessation of all deferrals in the event of a hardship
withdrawal under such plan, the Participant’s Deferrals under this Plan shall
cease and be cancelled as soon as administratively feasible upon notification to
the Administrator that the participant has taken such a hardship
withdrawal.  Notwithstanding the foregoing, if the Employer has elected in the
Adoption Agreement to permit Unforeseeable Emergency Withdrawals pursuant to
subsection 9.8, the Participant’s Deferrals under this Plan shall cease and be
cancelled as soon as administratively feasible upon approval by the
Administrator of a Participant’s properly submitted request for an Unforeseeable
Emergency Withdrawal under subsection 9.8.
 
4.6  
Crediting of Deferrals

 
The amount of deferrals pursuant to subsections 4.1 and 4.2 shall be credited to
the Participant’s Accounts as of a date determined to be administratively
feasible by the Administrator.
 
4.7  
Reduction of Deferrals or Contributions

 
Any Participant Deferrals or Employer Contributions to be credited to a
Participant’s Account under this Section may be reduced by an amount equal to
the Federal, state, local or foreign income, payroll, or other taxes required to
be withheld on such deferrals or contributions .  A Participant shall be
entitled only to the net amount of such deferral or contribution (as adjusted
from time to time pursuant to the terms of the Plan).
 
SECTION 5     NOTIONAL INVESTMENTS
 
5.1  
Investment Funds

 
The Employer may designate, in its discretion, one or more Investment Funds for
the notional investment of Participants’ Accounts.  The Employer, in its
discretion, may from time to time establish new Investment Funds or eliminate
existing Investment Funds.  The Investment Funds are for recordkeeping purposes
only and do not allow Participants to direct any Employer assets (including, if
applicable, the assets of any trust related to the Plan).  Each Participant’s
Accounts shall be adjusted pursuant to the Participant’s notional investment
elections made in accordance with this Section 5, except as otherwise determined
by the Employer or Administrator in their sole discretion.
 
5.2  
Investment Fund Elections

 
The Employer shall have full discretion in the direction of notional investments
of Participants’ Accounts under the Plan; provided, however, that if the
Employer so elects in the Adoption Agreement, each Participant may elect from
among the Investment Funds for the
12

--------------------------------------------------------------------------------


notional investment of such of his Accounts as are permitted under the Adoption
Agreement from time to time in accordance with procedures established by the
Employer.  The Administrator, in its discretion, may adopt (and may modify from
time to time) such rules and procedures as it deems necessary or appropriate to
implement the notional investment of the Participant’s Accounts.  Such
procedures may differ among Participants or classes of Participants, as
determined by the Employer or the Administrator in its discretion.  The Employer
or Administrator may limit, delay or restrict the notional investment of certain
Participants’ Accounts, or restrict allocation or reallocation into specified
notional investment options, in accordance with rules established in order to
comply with Employer policy and applicable law,  to minimize regulated filings
and disclosures, or under any other circumstances in the discretion of the
Employer.  Any deferred amounts subject to a Participant’s investment election
that must be so limited, delayed or restricted under such circumstances may be
notionally invested in an Investment Fund designated by the Administrator, or
may be credited with earnings at a rate determined by the Administrator, which
rate may be zero.  A Participant’s notional investment election shall remain in
effect until later changed in accordance with the rules of the
Administrator.  If a Participant does not make a notional investment election,
all deferrals by the Participant and contributions on his behalf will be deemed
to be notionally invested in the Investment Fund designated by the Employer for
such purpose, or, at the Employer’s election, may remain uninvested until such
time as the Administrator receives proper direction, or may be credited with
earnings at a rate determined by the Administrator or Employer, which rate may
be zero.
 
5.3  
Investment Fund Transfers

 
A Participant may elect that all or a part of his notional interest in an
Investment Fund shall be transferred to one or more of the other Investment
Funds.  A Participant may make such notional Investment Fund transfers in
accordance with rules established from time to time by the Employer or the
Administrator, and in accordance with subsection 5.2.
 
SECTION 6     ACCOUNTING
 
6.1  
Individual Accounts

 
Bookkeeping Accounts shall be maintained under the Plan in the name of each
Participant, as applicable, along with any subaccounts under such Accounts
deemed necessary or advisable from time to time, including a subaccount for each
Plan Year that a Participant’s Deferral Election is in effect.  Each such
subaccount shall reflect (i) the amount of the Participant’s Deferral during
that year, any Matching Contributions or Employer Contributions credited during
that year, and the notional gains, losses, expenses, appreciation and
depreciation attributable thereto.
 
Rules and procedures may be established relating to the maintenance, adjustment,
and liquidation of Participants’ Accounts, the crediting of deferrals and
contributions and the notional gains, losses, expenses, appreciation, and
depreciation attributable thereto, as are considered necessary or advisable.
13

--------------------------------------------------------------------------------


 
6.2  
Adjustment of Accounts

 
Pursuant to rules established by the Employer,  Participants’ Accounts will be
adjusted on each Valuation Date, except as provided in Section 9, to reflect the
notional value of the various Investment Funds as of such date, including
adjustments to reflect any deferrals and contributions, notional transfers
between Investment Funds, and notional gains, losses, expenses, appreciation, or
depreciation with respect to such Accounts since the previous Valuation
Date.  The “value” of an Investment Fund at any Valuation Date may be based on
the fair market value of the Investment Fund, as determined by the Administrator
in its sole discretion.
 
6.3  
Accounting Methods

 
The accounting methods or formulae to be used under the Plan for purposes of
monitoring Participants’ Accounts, including the calculation and crediting of
notional gains, losses, expenses, appreciation, or depreciation, shall be
determined by the Administrator in its sole discretion.  The accounting methods
or formulae selected by the Administrator may be revised from time to time.
 
6.4  
Statement of Account

 
At such times and in such manner as determined by the Administrator, but at
least annually, each Participant will be furnished with a statement reflecting
the condition of his Accounts.
 
SECTION 7     VESTING
 
A Participant shall be fully vested at all times in his Compensation Deferral
Account (if applicable).  A Participant shall be vested in his Matching
Contributions and/or Employer Contributions (if applicable), in accordance with
the vesting schedule elected by the Employer under the Adoption
Agreement.  Vesting Years of Service shall be determined in accordance with the
election made by the Employer in the Adoption Agreement.  Amounts in a
Participant’s Accounts that are not vested upon the Participant’s Termination
Date  shall be forfeited.
 
If a Participant has a Termination Date with the Employer as a result of the
Participant’s Misconduct (as defined by the Employer in the Adoption Agreement),
or if the Participant engages in Competition with the Employer (as defined by
the Employer in the Adoption Agreement), and the Employer has so elected in the
Adoption Agreement, the Participant shall forfeit all amounts allocated to his
or her Matching Contribution Account and/or Employer Contribution Accounts (if
applicable).
 
Neither the Administrator nor the Employer in any way guarantee the
Participant’s Account balance from loss or depreciation.  Notwithstanding any
provision of the Plan to the contrary, the Participant’s Account balance is
subject to Section 8.
 
Vesting Years of Service in the event of the rehire of a Participant shall be
reinstated.
14

--------------------------------------------------------------------------------


 
SECTION 8     FUNDING
 
No Participant or other person shall acquire by reason of the Plan any right in
or title to any assets, funds, or property of the Employer whatsoever,
including, without limiting the generality of the foregoing, any specific funds,
assets, or other property of the Employer.  Benefits under the Plan are unfunded
and unsecured.  A Participant shall have only an unfunded, unsecured right to
the amounts, if any, payable hereunder to that Participant.  The Employer’s
obligations under this Plan are not secured or funded in any manner, even if the
Employer elects to establish a trust with respect to the Plan.  Even though
benefits provided under the Plan are not funded, the Employer may establish a
trust to assist in the payment of benefits.  All investments under this Plan are
notional and do not obligate the Employer (or its delegates) to invest the
assets of the Employer or of any such trust in a similar manner.
 
SECTION 9     DISTRIBUTION OF ACCOUNTS
 
9.1  
Distribution of Accounts

 
A Participant’s vested Account balances shall be distributed to the Participant
upon the first to occur of the Participant’s Termination Date, Disability or a
Change in Control of the Employer, to the extent that each such event is
designated as a payment event by the Employer in the Adoption Agreement. To the
extent designated by the Employer in the Adoption Agreement, a Participant may
elect one time and form of payment that will apply if the Participant’s
Termination Date occurs as a result of Retirement or Early Retirement, and
another time and form of payment that will apply if the Participant’s
Termination Date occurs for any other reason, however the time and form of
payment for Retirement and Early Retirement must be the same.  In addition, to
the extent designated by the Employer in the Adoption Agreement, if distribution
of the Participant’s vested Account balances is triggered by the Participant’s
Termination Date or Disability, the Participant may elect to have any unpaid
amounts become payable in a single lump sum payment upon an intervening Change
in Control of the Employer that occurs before the Participant’s entire vested
Account balances is paid.
 
 The Participant’s vested Account balances shall be distributed to the
Participant (or, in the case of the Participant’s death, to the Participant’s
Beneficiary), in the form of a single lump sum payment, or, if subsection 9.2
applies, in the form of installment payments as designated by the Employer in
the Adoption Agreement.  Subject to subsection 9.3 hereof, distribution of a
Participant’s Accounts shall be made within the 90-day period following the
occurrence of a distribution event  (provided, however, that if calculation of
the amount of the payment is not administratively practicable due to events
beyond the control of the Participant, the payment will be made as soon as
administratively practicable for the Administrator to make such
payment).    Notwithstanding any provision of the Plan to the contrary, for
purposes of this subsection, a Participant’s Accounts shall be valued as of a
Valuation Date as soon as administratively feasible preceding the date such
distribution is made, in accordance with rules established by the
Administrator.  A Participant’s Accounts may be offset by any amounts owed by
the Participant to the Employer, but such offset shall not occur in excess of or
prior to the date distribution of the amount would otherwise be made to the
Participant.
15

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, to the extent designated by the Employer in the
Adoption Agreement, a Participant may elect, in accordance with this subsection,
a distribution date for his Compensation Deferral Accounts that is prior to
either his Termination Date, Disability or a Change in Control  (an “In-Service
Distribution”).  A Participant’s election of an In-Service Distribution date
must: (i) be made at the time of his Deferral Election for a Plan Year; and (ii)
apply only to amounts deferred pursuant to that election, and any earnings,
gains, losses, appreciation, and depreciation credited thereto or debited
therefrom with respect to such amounts.  The Employer may limit the number of
In-Service Distribution dates permitted for Participants to elect under the
Plan. Payments made pursuant to an In-Service Distribution election shall be
made in a lump sum or installments, to the extent elected by the Employer in the
Adoption Agreement.  Each such payment pursuant to an In-Service Distribution
election shall be made as soon as administratively feasible following January 1
of the calendar year in which the payment was elected to be made, but in no
event later than the end of the calendar year in which the payment was elected
to be made (provided, however, that if calculation of the amount of the payment
is not administratively practicable due to events beyond the control of the
Participant, the payment will be made as soon as administratively practicable
for the Administrator to make such payment).  For purposes of such payment, the
value of the Participant’s Accounts for the applicable Plan Year shall be
determined as of a Valuation Date preceding the date that such distribution is
made, in accordance with rules established by the Administrator.  In the event a
Participant’s Termination Date occurs (or, if elected by the Employer in the
Adoption Agreement, in the event Disability or a Change in Control of the
Employer occurs) prior to the date the Participant had previously elected to
have an In-Service Distribution payment made to him, such amount shall be paid
to the Participant under the rules applicable for payment on Termination of
Employment (or, if elected by the Employer in the Adoption Agreement, for
payment on Disability or a Change in Control) in accordance with this subsection
9.1 and subsection 9.2.  In addition, to the extent designated by the Employer
in the Adoption Agreement, if distribution of the Participant’s vested Account
balances is triggered by an In-Service Distribution Election, the Participant
may elect to have any unpaid amounts become payable in a single lump sum payment
upon an intervening Change in Control of the Employer that occurs before the
Participant’s entire vested Account balances attributable to the In-Service
Distribution election is paid.
 
To the extent elected by the Employer in the Adoption Agreement, Participants
whose Termination Date has not yet occurred may elect to defer payment of any
In-Service Distribution (whether paid in a lump sum or installments), provided
that such election is made in accordance with procedures established by the
Administrator, and further provided that any such election must be made no later
than 12 calendar months prior to the first originally elected In-Service
Distribution Date (which for these purposes shall be January 1 of the calendar
year in which the payment was elected to be made).  Participants may elect any
deferred payment date, but such date must be no fewer than five years from the
first original In-Service Distribution Date (which for these purposes shall be
January 1 of the calendar year in which the payment was elected to be made).
 
9.2  
Installment Distributions

 
To the extent elected by the Employer in the Adoption Agreement, upon a
Termination Date or Disability, a Participant may elect to receive payments from
his Accounts in the form of
16

--------------------------------------------------------------------------------


a single lump sum, as described in Section 9.1, or in annual  installments over
a period elected by the Employer in the Adoption Agreement.  To the extent a
Participant fails to make an election, the Participant shall be deemed to have
elected to receive his distribution for that Plan Year in the form of a single
lump sum.  To the extent elected by the Employer in the Adoption Agreement, a
Participant may make a separate election with respect to his Performance-Based
Bonus Deferrals for each year (as adjusted for gains and losses thereon) that
provides for a different method of distribution from the method of distribution
he elects with respect to his Compensation Deferrals (as adjusted for gains and
losses thereon) for that year.  The Participant’s Employer Contributions Account
attributable to such year, if any (as adjusted for gains and losses thereon),
shall be distributed in the same manner as his Compensation Deferral Account for
such year (and if no election has been made for the Compensation Deferral
Account for such year, in a single lump sum payment triggered by the Termination
Date).
 
(a)  
Installment Elections.  A Participant will be required to make his distribution
election in accordance with the deferral election timing and other requirements
of Section 4 .

 
(b)  
Installment Payments.  The first installment payment shall  be made within the
90-day period following the Participant’s Termination Date or, if elected by the
Employer in the Adoption Agreement, Disability (provided, however, that if
calculation of the amount of the payment is not administratively practicable due
to events beyond the control of the Participant, the payment will be made as
soon as administratively practicable for the Administrator to make such
payment).  Succeeding payments shall generally be made as soon as
administratively practicable following  January 1 of each succeeding calendar
year following the calendar year in which the Participant’s Termination Date or,
if elected by the Employer in the Adoption Agreement, Disability occurs , but in
no event later than the end of each succeeding calendar year (provided, however,
that if calculation of the amount of the payment is not administratively
practicable due to events beyond the control of the Participant, the payment
will be made as soon as administratively practicable for the Administrator to
make such payment). The amount to be distributed in each installment payment
shall be determined by dividing the value of the Participant’s Accounts being
paid in installments as of a Valuation Date preceding the date of each
distribution by the number of installment payments remaining to be made, in
accordance with rules established by the Administrator.  In the event of the
death of the Participant prior to the full payment of his Accounts being paid in
installments, payments will continue to be made to his Beneficiary in the same
manner and at the same time as would have been payable to the Participant.

 
To the extent elected by the Employer in the Adoption Agreement, Participants
who have elected payment in installments may make a subsequent election to elect
payment of that amount in the form of a lump sum or in a different number of
installment payments (but no fewer than the minimum number, and not to exceed
the maximum number of installments elected by the Employer in the Adoption
Agreement), if payment of installments with respect to that year’s deferrals has
not yet commenced.  Such election must be made in accordance with procedures
established by the Administrator, and any such election must not take effect
until at least 12
17

--------------------------------------------------------------------------------


months after the date on which the election is made and must be made no later
than 12 calendar months prior to the originally elected payment date of the
first installment (which for these purposes shall be the first day on which
payment could be made).  The new payment date for the installments with respect
to which such election is made must be deferred to a date no fewer than five
years from the date the first such installment payment would otherwise have been
made (which for these purposes shall be the first day on which payment could be
made).  Participants will be permitted to make such a change only once with
respect to any year’s Deferral Elections.
 
9.3  
Key Employees

 
Notwithstanding anything herein to the contrary, and subject to Code Section
409A, except in the case of the Participant’s death, payment under the Plan
shall not be made or commence as a result of the Participant’s Termination Date
to any Participant who is a key employee (defined below) before the date that is
not less than six months after the Participant’s Termination Date.  For this
purpose, a key employee is a “specified employee” as defined in Treasury
Regulation Section 1.409A-1(i).  In the event amounts are payable to a key
employee in installments in accordance with subsection 9.2, the first
installment shall be delayed by six months, with all other installment payments
payable as originally scheduled.  To the extent not otherwise designated by the
Employer in a separate document forming a part of the Plan applicable to all its
nonqualified deferred compensation plans, the identification date for
determining the Employer’s key employees is each December 31 (and the new key
employee list is updated and effective each subsequent April 1).  To the extent
not otherwise designated by the Employer in a separate document forming a part
of the Plan, the definition of compensation used to determine key employee
status shall be determined under Treasury Regulation Section
1.415(c)-2(a).  This subsection 9.3 is applicable only with respect to Employers
whose stock is publicly traded on an “established securities market” (as defined
in Treasury Regulation Section 1.409A-1(k)), and is not applicable to privately
held Employers unless and until such Employers become publicly traded as defined
in the Treasury regulations.
 
9.4  
Mandatory Cash-Outs of Small Amounts

 
If the value of a Participant’s total Accounts at his Termination Date (or his
death or other applicable distribution date) or at any time thereafter, together
with the value of the Participant’s accounts under any other account balance
plan maintained by the Employer or any member of the Employer’s “controlled
group” (as defined in subsections 414(b) and (c) of the Code), is equal to or
less than such amount as stated in the Adoption Agreement (which amount shall
not exceed the limit described in Section 402(g)(1)(B) of the Code from time to
time), the Accounts will be paid to the Participant (or, in the event of his
death, his Beneficiary) in a single lump sum, notwithstanding any election by
the Participant otherwise.  Payments made under this subsection 9.4 shall be
made as soon as administratively practicable once the value of the Accounts
reaches the applicable threshold.
 
9.5  
Designation of Beneficiary

 
Each Participant from time to time may designate any individual, trust, charity
or other person or persons to whom the value of the Participant’s Accounts (plus
any applicable Survivor Benefit, if elected by the Employer in the Adoption
Agreement) will be paid in the event the
18

--------------------------------------------------------------------------------


Participant dies before receiving the value of all of his Accounts.  A
Beneficiary designation must be made in the manner required by the Administrator
for this purpose.  Primary and secondary Beneficiaries are permitted. A married
participant designating a Beneficiary other than his Spouse must obtain the
consent of his Spouse to such designation (in accordance with rules determined
by the Administrator). Payments to the Participant’s Beneficiary(ies) shall be
made in accordance with subsection 9.1, 9.2  or 9.4, as applicable, after the
Administrator has received proper notification of the Participant’s death.
 
A Beneficiary designation will be effective only when the Beneficiary
designation is filed with the Administrator while the Participant is alive, and
a subsequent Beneficiary designation will cancel all of the Participant’s
Beneficiary designations previously filed with the Administrator.  Any
designation or revocation of a Beneficiary shall be effective  only if it is
received by the Administrator.  Once received, such designation shall be
effective as of the date the designation was executed, but without prejudice to
the Administrator on account of any payment made before the change is recorded
by the Administrator.  If a Beneficiary dies before payment of the Participant’s
Accounts have been made, the Participant’s Accounts shall be distributed in
accordance with the Participant’s Beneficiary designation and pursuant to rules
established by the Administrator.  If a deceased Participant failed to designate
a Beneficiary, or if the designated Beneficiary predeceases the Participant, the
value of the Participant’s Accounts shall be payable to the Participant’s Spouse
or, if there is none, to the Participant’s estate, or in accordance with such
other equitable procedures as determined by the Administrator.
 
9.6  
Reemployment

 
If a former Participant is rehired by an Employer, or any affiliate or
subsidiary of the Employer described in Section 414(b) and (c) of the Code and
Treasury Regulation Section 1.409A-1(h), regardless of whether he is rehired as
an Eligible Individual (with respect to an Employee Participant), or a former
Participant returns to service as a Board member, any payments being made to
such Participant hereunder by virtue of his previous Termination Date shall
continue to be made to him without regard to such rehire.    If a former
Participant is rehired by the Employer (with respect to an Employee Participant)
or returns to service as a Board member, and in either case any payments to be
made to the Participant by virtue of his previous Termination Date have not been
made or commenced, any payments being made to such Participant hereunder by
virtue of his previous Termination Date shall continue to be made to him without
regard to such rehire or return to service.  See subsections 4.1 and 4.2 of the
Plan for special rules applicable to deferral elections for rehired or
Re-Eligible Participants.
 
9.7  
Special Distribution Rules

 
Except as otherwise provided herein and in Section 12, Account balances of
Participants in this Plan shall not be distributed earlier than the applicable
date or dates described in this Section 9.  Notwithstanding the foregoing, in
the case of payments:  (i) the deduction for which would be limited or
eliminated by the application of Section 162(m) of the Code; (ii) that would
violate securities or other applicable laws; or (iii) that would jeopardize the
ability of the Employer to continue as a going concern in accordance with Code
Section 409A and the regulations thereunder, deferral of such payments may be
made by the Employer at the Employer’s discretion, so long as the Employer
treats all payments to similarly situated
19

--------------------------------------------------------------------------------


Participants in a reasonably consistent basis. In the case of a payment
described in (i) above, the payment must be deferred either to a date in the
first year in which the Employer or Administrator reasonably anticipates that a
payment of such amount would not result in a limitation of a deduction with
respect to the payment of such amount under Section 162(m), or the year in which
the Participant’s Termination Date occurs.  In the case of a payment described
in (ii) or (iii) above, payment will be made at the earliest date at which the
Employer or Administrator reasonably anticipates that the payment would not
jeopardize the ability of the Employer to continue as a going concern in
accordance with Code Section 409A and the regulations thereunder, or the payment
would not result in a violation of securities or other applicable
laws.  Payments intended to pay employment taxes or payments made as a result of
income inclusion of an amount in a Participant’s Accounts as a result of a
failure to satisfy Section 409A of the Code shall be permitted at the Employer
or Administrator’s discretion at any time and to the extent provided in Treasury
Regulations under Section 409A of the Code  and any applicable subsequent
guidance.  “Employment taxes” shall include Federal Insurance Contributions Act
(FICA) tax imposed under Sections 3101, 3121(a) and 3121(v)(2) of the Code on
compensation deferred under the Plan (the “FICA Amount”), the income tax imposed
under Section 3401 of the Code or corresponding provisions of applicable state,
local or foreign tax laws on the FICA Amount, and to pay the additional income
tax under Section 3401 of the Code or corresponding provisions of applicable
state, local or foreign tax laws attributable to the pyramiding Section 3401
wages and taxes.    With respect to a subchapter S corporation, a distribution
may be accelerated to avoid a nonallocation year under Code Section 409(p) with
respect to a subchapter S corporation in the discretion of the Employer or
Administrator, provided that the amount distributed does not exceed 125 percent
of the minimum amount of distribution necessary to avoid the occurrence of a
nonallocation year, in accordance with Treasury Regulation Section
1.409A-3(j)(4)(x).
 
9.8  
Distribution on Account of Unforeseeable Emergency

 
If elected by the Employer in the Adoption Agreement, if a Participant  incurs a
severe financial hardship of the type described below, he may request an
Unforeseeable Emergency Withdrawal, provided that the withdrawal is necessary in
light of severe financial needs of the Participant .  To the extent elected by
the Employer in the Adoption Agreement, the ability to apply for an
Unforeseeable Emergency Withdrawal may be restricted to Participants whose
Termination Date has not yet occurred.  Such a withdrawal shall not exceed the
amount required (including anticipated taxes on the withdrawal) to meet the
severe financial need and not reasonably available from other resources of the
Participant (including reimbursement or compensation by insurance, cessation of
deferrals under this Plan for the remainder of the Plan Year, and liquidation of
the Participant’s assets, to the extent liquidation itself would not cause
severe financial hardship).  Each such withdrawal election shall be made at such
time and in such manner as the Administrator shall determine, and shall be
effective in accordance with such rules as the Administrator shall establish and
publish from time to time.  Severe financial needs are limited to amounts
necessary for:
 
(a)  
A sudden unexpected illness or accident incurred by the Participant, his Spouse,
Beneficiary or dependents (as defined in Code Section 152(a)).

 
(b)  
Uninsured casualty loss pertaining to property owned by the Participant.

 
20

--------------------------------------------------------------------------------


(c)  
Other similar extraordinary and unforeseeable circumstances involving an
uninsured loss arising from an event outside the control of the Participant.

 
Withdrawals of amounts under this subsection shall be paid to the Participant in
a lump sum as soon as administratively feasible following receipt of the
appropriate forms and information required by and acceptable to the
Administrator.
 
9.9  
Distribution Upon Change in Control

 
In the event of the occurrence of a Change in Control of the Employer or a
member of the Employer’s controlled group (as designated by the Employer in the
Adoption Agreement, and to the extent certified by the Administrator that a
Change in Control has occurred, which certification shall be strictly
ministerial and not involve any discretionary authority), distributions shall be
made to Participants to the extent elected by the Employer in the Adoption
Agreement, in the form elected by the Participants as if a Termination Date had
occurred with respect to each Participant, or as otherwise specified by the
Employer in the Adoption Agreement.   The Change in Control shall relate
to:  (i)  the corporation for whom the Participant is performing services at the
time of the Change in Control event; (ii) the corporation that is liable for the
payment from the Plan to the Participant (or all corporations so liable if more
than one corporation is liable); (iii) a corporation that is a majority
shareholder of a corporation described in (i) or (ii) above; or (iv) any
corporation in a chain of corporations in which each such corporation is a
majority shareholder of another corporation in the chain, ending in a
corporation described in (i) or (ii) above, as elected by the Employer in the
Adoption Agreement.  A “majority shareholder” for these purposes is a
shareholder owning more than 50% of the total fair market value and total voting
power of such corporation.  Attribution rules described in section 318(a) of the
Code apply to determine stock ownership.  Stock underlying a vested option  is
considered owned by the individual who holds the
vested  option.  Notwithstanding the foregoing, if a vested option is
exercisable for stock that is not substantially vested (as defined in section
1.83-3(b) and (j) of the Code), the stock underlying the option is not treated
as owned by the individual who holds the option.    To the extent designated by
the Employer in the Adoption Agreement, the Change in Control shall occur upon
the date that: (v) a person or “Group” (as defined in Treasury Regulation
Sections 1.409A-3(i)(5)(v)(B) and (vi)(D)) acquires more than 50% of the total
fair market value or voting power of stock of the corporation designated in (i)
through (iv) above; (vi) a person or Group acquires ownership (“effective
control”) of stock of the corporation with at least 30% of the total voting
power of the corporation designated in (i) through (iv) above and as further
limited by Treasury Regulation Section 1.409A-3(i)(5)(vi)); (vii) a majority of
the board of directors of any corporation designated in (i) through (iv) above
for which no other corporation is a majority shareholder is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the board as constituted prior to the appointment or election; or
(viii) a person or Group acquires assets from the corporation designated in (i)
through (iv) above having a total fair market value of at least 40% of the value
of all assets of the corporation immediately prior to such acquisition; as
designated by the Employer in the Adoption Agreement.
21

--------------------------------------------------------------------------------


 
An increase in the percentage of stock owned by any one person, or persons
acting as a Group, as a result of a transaction in which the corporation
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this subsection.  For purposes of (v) through (viii)
above, a Change in Control shall be further limited in accordance with Treasury
Regulation Sections 1.409A-3(i)(5)(v), (vi) and (vii).  Supplemental Survivor
Death Benefit
 
A supplemental survivor death benefit shall be paid to the Beneficiary of an
eligible Participant who has satisfied the following criteria prior to his
death:  
 
(a)  
The Participant is eligible to participate in the Plan and, at the time of his
death, had a current Account balance (regardless of whether or not the
Participant actually was making Compensation Deferrals at the time of his
death);

 
(b)  
The Participant was an active Employee with the Employer at the time of his
death;

 
(c)  
The Participant completed and submitted an insurance application to the
Administrator; and

 
(d)  
The Employer subsequently purchased an insurance policy on the life of the
Participant, with a death benefit payable,  which policy is in effect at the
time of the Participant’s death.

 
Notwithstanding any provision of this Plan or any other document to the
contrary, the supplemental survivor death benefit payable pursuant to this
Subsection 9.10 shall be paid only if an insurance policy has been issued on the
Participant’s life and such policy is in force at the time of the Participant’s
death and the Employer shall have no obligation with respect to the payment of
the supplemental survivor death benefit, or to maintain an insurance policy for
any Participants.
 
SECTION 10     GENERAL PROVISIONS
 
10.1  
Interests Not Transferable

 
The interests of persons entitled to benefits under the Plan are not subject to
their debts or other obligations and, except as may be required by the tax
withholding provisions of the Code or any state’s income tax act, may not be
voluntarily or involuntarily sold, transferred, alienated, assigned, or
encumbered; provided, however, that a Participant’s interest in the Plan may be
transferable pursuant to a qualified domestic relations order, as defined in
Section 414(p) of the Code to the extent designated by the Employer in the
Adoption Agreement.
 
10.2  
Employment Rights

 
The Plan does not constitute a contract of employment, and participation in the
Plan shall not give any Employee the right to be retained in the employ of an
Employer, nor any right or claim to any benefit under the Plan, unless such
right or claim has specifically accrued under the
22

--------------------------------------------------------------------------------


terms of the Plan.  The Employer expressly reserves the right to discharge any
Employee at any time.
 
10.3  
Litigation by Participants or Other Persons

 
If a legal action begun against the Administrator (or any member or former
member thereof), an Employer, or any person or persons to whom an Employer or
the Administrator has delegated all or part of its duties hereunder, by or on
behalf of any person results adversely to that person, or if a legal action
arises because of conflicting claims to a Participant’s or other person’s
benefits, the cost to the Administrator (or any member or former member
thereof), the Employer or any person or persons to whom the Employer or the
Administrator has delegated all or part of its duties hereunder of defending the
action may be charged to the extent permitted by law to the sums, if any, which
were involved in the action or were payable to the Participant or other person
concerned.
 
10.4
Indemnification

 
To the extent permitted by law, the Employer shall indemnify each member of the
Administrator committee, and any other employee or member of the Board with
duties under the Plan, against losses and expenses (including any amount paid in
settlement) reasonably incurred by such person in connection with any claims
against such person by reason of such person’s conduct in the performance of
duties under the Plan, except in relation to matters as to which such person has
acted fraudulently or in bad faith in the performance of
duties.  Notwithstanding the foregoing, the Employer shall not indemnify any
person for any expense incurred through any settlement or compromise of any
action unless the Employer consents in writing to the settlement or compromise.
 
10.5  
Evidence

 
Evidence required of anyone under the Plan may be by certificate, affidavit,
document, or other information which the person acting on it considers pertinent
and reliable, and signed, made, or presented by the proper party or parties.
 
10.6  
Waiver of Notice

 
Any notice required under the Plan may be waived by the person entitled to such
notice.
 
10.7  
Controlling Law

 
Except to the extent superseded by laws of the United States, the laws of the
state indicated by the Employer in the Adoption Agreement shall be controlling
in all matters relating to the Plan.
 
10.8  
Statutory References

 
Any reference in the Plan to a Code section or a section of ERISA, or to a
section of any other Federal law, shall include any comparable section or
sections of any future legislation that amends, supplements, or supersedes that
section.
23

--------------------------------------------------------------------------------


 
10.9  
Severability

 
In case any provision of the Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining provisions
of the Plan, and the Plan shall be construed and enforced as if such illegal and
invalid provision had never been set forth in the Plan.
 
10.10  
Action By the Employer or the Administrator

 
Any action required or permitted to be taken by the Employer under the Plan
shall be by resolution of its Board of Directors (which term shall include any
similar governing body for any Employer that is not a corporation), by
resolution or other action of a duly authorized committee of its Board of
Directors, or by action of a person or persons authorized by resolution of its
Board of Directors or such committee.  Any action required or permitted to be
taken by the Administrator under the Plan shall be by resolution or other action
of the Administrator or by a person or persons duly authorized by the
Administrator.
 
10.11  
Headings and Captions

 
The headings and captions contained in this Plan are inserted only as a matter
of convenience and for reference, and in no way define, limit, enlarge, or
describe the scope or intent of the Plan, nor in any way shall affect the
construction of any provision of the Plan.
 
10.12  
Gender and Number

 
Where the context permits, words in the masculine gender shall include the
feminine and neuter genders, the singular shall include the plural, and the
plural shall include the singular.
 
10.13  
Examination of Documents

 
Copies of the Plan and any amendments thereto are on file at the office of the
Employer where they may be examined by any Participant or other person entitled
to benefits under the Plan during normal business hours.
 
10.14  
Elections

 
Each election or request required or permitted to be made by a Participant (or a
Participant’s Spouse or Beneficiary) shall be made in accordance with the rules
and procedures established by the Employer or Administrator and shall be
effective as determined by the Administrator.  The Administrator’s rules and
procedures may address, among other things, the method and timing of any
elections or requests required or permitted to be made by a Participant (or a
Participant’s Spouse or Beneficiary).  All elections under the Plan shall comply
with the requirements of the Uniformed Services Employment and Reemployment
Rights Act of 1994, as amended (“USERRA”).
24

--------------------------------------------------------------------------------


 
10.15  
Manner of Delivery

 
Each notice or statement provided to a Participant shall be delivered in any
manner established by the Administrator and in accordance with applicable law,
including, but not limited to, electronic delivery.
 
10.16  
Facility of Payment

 
When a person entitled to benefits under the Plan is a minor, under legal
disability, or is in any way incapacitated so as to be unable to manage his
financial affairs, the Administrator may cause the benefits to be paid to such
person’s guardian or legal representative.  If no guardian or legal
representative has been appointed, or if the Administrator so determines in its
sole discretion, payment may be made to any person as custodian for such
individual under any applicable state law, or to the legal representative of
such person for such person’s benefit, or the Administrator may direct the
application of such benefits for the benefit of such person.  Any payment made
in accordance with the preceding sentence shall be a full and complete discharge
of any liability for such payment under the Plan.
 
10.17  
Missing Persons

 
The Employer and the Administrator shall not be required to search for or locate
a Participant, Spouse, or Beneficiary.  Each Participant, Spouse, and
Beneficiary must file with the Administrator, from time to time, in writing the
Participant’s, Spouse’s, or Beneficiary’s post office address and each change of
post office address.  Any communication, statement, or notice addressed to a
Participant, Spouse, or Beneficiary at the last post office address filed with
the Administrator, or if no address is filed with the Administrator, then in the
case of a Participant, at the Participant’s last post office address as shown on
the Employer’s records, shall be considered a notification for purposes of the
Plan and shall be binding on the Participant and the Participant’s Spouse and
Beneficiary for all purposes of the Plan.
 
If the Administrator is unable to locate the Participant, Spouse, or Beneficiary
to whom a Participant’s Accounts are payable, the Participant’s Accounts shall
be frozen as of the date on which distribution would have been completed under
the terms of the Plan, and no further notional investment returns shall be
credited thereto.
 
If a Participant whose Accounts were frozen (or his Beneficiary) files a claim
for distribution of the Accounts within 7 years after the date the Accounts are
frozen, and if the Administrator or Employer determines that such claim is
valid, then the frozen balance that has become payable shall be paid by the
Employer to the Participant or Beneficiary in a lump sum cash payment as soon as
practicable thereafter.  If the Administrator notifies a Participant, Spouse, or
Beneficiary of the provisions of this Subsection, and the Participant, Spouse,
or Beneficiary fails to claim the Participant’s, Spouse’s, or Beneficiary’s
benefits or make such person’s whereabouts known to the Administrator within 7
years after the date the Accounts are frozen, the benefits of the Participant,
Spouse, or Beneficiary may be disposed of, to the extent permitted by applicable
law, by one or more of the following methods:
 
(a)  
By retaining such benefits in the Plan.

25

--------------------------------------------------------------------------------


 
(b)  
By paying such benefits to a court of competent jurisdiction for judicial
determination of the right thereto.

 
(c)  
By forfeiting such benefits in accordance with procedures established by the
Administrator.  If a Participant, Spouse, or Beneficiary is subsequently
located, such benefits may be restored (without adjustment) to the Participant,
Spouse, or Beneficiary under the Plan.

 
(d)  
By any equitable manner permitted by law under rules adopted by the
Administrator.

 
10.18  
Recovery of Benefits

 
In the event a Participant, Spouse, or Beneficiary receives a benefit payment
from the Plan that is in excess of the benefit payment that should have been
made to such Participant, Spouse, or Beneficiary, or in the event a person other
than a Participant, Spouse, or Beneficiary receives an erroneous payment from
the Plan, the Administrator or Employer shall have the right, on behalf of the
Plan, to recover the amount of the excess or erroneous payment from the
recipient.  To the extent permitted under applicable law, the Administrator or
Employer may, at its option, deduct the amount of such excess or erroneous
payment from any future benefits payable to the applicable Participant, Spouse,
or Beneficiary.
 
10.19  
Effect on Other Benefits

 
Except as otherwise specifically provided under the terms of any other employee
benefit plan of the Employer, a Participant’s participation in this Plan shall
not affect the benefits provided under such other employee benefit plan.
 
10.20  
Tax and Legal Effects

 
The Employer, the Administrator, and their representatives and delegates do not
in any way guarantee the tax treatment of benefits for any Participant, Spouse,
or Beneficiary, and the Employer, the Administrator, and their representatives
and delegates do not in any way guarantee or assume any responsibility or
liability for the legal, tax, or other implications or effects of the Plan.  In
the event of any legal, tax, or other change that may affect the Plan, the
Employer may, in its sole discretion, take any actions it deems necessary or
desirable as a result of such change.
 
SECTION 11     THE ADMINISTRATOR
 
11.1  
Information Required by Administrator

 
Each person entitled to benefits under the Plan must file with the Administrator
from time to time in writing such person’s mailing address and each change of
mailing address.  Any communication, statement, or notice addressed to any
person at the last address filed with the Administrator will be binding upon
such person for all purposes of the Plan.  Each person entitled to benefits
under the Plan also shall furnish the Administrator with such documents,
evidence, data, or information as the Administrator considers necessary or
desirable for the
26

--------------------------------------------------------------------------------


purposes of administering the Plan.  The Employer shall furnish the
Administrator with such data and information as the Administrator may deem
necessary or desirable in order to administer the Plan.  The records of the
Employer as to an Employee’s or Participant’s period of employment or membership
on the Board, termination of employment or membership and the reason therefor,
leave of absence, reemployment, and Compensation will be conclusive on all
persons unless determined to the Administrator’s or Employer’s satisfaction to
be incorrect.
 
11.2  
Uniform Application of Rules

 
The Administrator shall administer the Plan on a reasonable basis.  Any rules,
procedures, or regulations established by the Administrator shall be applied
uniformly to all persons similarly situated.
 
11.3  
Review of Benefit Determinations

 
Benefits will be paid to Participants and their beneficiaries without the
necessity of formal claims.  Participants or their beneficiaries, however, may
make a written request to the Administrator for any Plan benefits to which they
may be entitled.  Participants’ written request for Plan benefits will be
considered a claim for Plan benefits, and will be subject to a full and fair
review.  If the claim is wholly or partially denied, the Administrator will
furnish the claimant with a written notice of this denial.  This written notice
will be provided to the claimant within 90 days after the receipt of the claim
by the Administrator.  If notice of the denial of a claim is not furnished to
the claimant in accordance with the above within 90 days, the claim will be
deemed denied.  The claimant will then be permitted to proceed to the review
stage described in the following paragraphs.
 
Upon the denial of the claim for benefits, the claimant may file a claim for
review, in writing, with the Administrator.  The claim for review must be filed
no later than 60 days after the claimant has received written notification of
the denial of the claim for benefits or, if no written denial of the claim was
provided, no later than 60 days after the deemed denial of the claim.  The
claimant may review all pertinent documents relating to the denial of the claim
and submit any issues and comments, in writing, to the Administrator.  If the
claim is denied, the Administrator must provide the claimant with written notice
of this denial within 60 days after the Administrator’s receipt of the
claimant’s written claim for review.  The Administrator’s decision on the claim
for review will be communicated to the claimant in writing and will include
specific references to the pertinent Plan provisions on which the decision was
based.  If the Administrator’s decision on review is not furnished to the
claimant within the time limitations described above, the claim will be deemed
denied on review.  If the claim for Plan benefits is finally denied by the
Administrator (or deemed denied), then the claimant may bring suit in federal
court.  The claimant may not commence a suit in a court of law or equity for
benefits under the Plan until the Plan’s claim process and appeal rights have
been exhausted and the Plan benefits requested in that appeal have been denied
in whole or in part.  However, the claimant may only bring a suit in court if it
is filed within 90 days after the date of the final denial of the claim by the
Administrator.


With respect to claims for benefits payable as a result of a Participant being
determined to be disabled, the Administrator will provide the claimant with
notice of the status of his claim
27

--------------------------------------------------------------------------------


for disability benefits under the Plan within a reasonable period of time after
a complete claim has been filed, but no later than 45 days after receipt of the
claim for benefits.  The Administrator may request an additional 30-day
extension if special circumstances warrant by notifying the claimant of the
extension before the expiration of the initial 45-day period.  If a decision
still cannot be made within this 30-day extension period due to circumstances
outside the Plan’s control, the time period may be extended for an additional 30
days, in which case the claimant will be notified before the expiration of the
original 30-day extension.
 
If the claimant has not submitted sufficient information to the Administrator to
process his disability benefit claim, he will be notified of the incomplete
claim and given 45 days to submit additional information.  This will extend the
time in which the Administrator has to respond to the claim from the date the
notice of insufficient information is sent to the claimant until the date the
claimant responds to the request.  If the claimant does not submit the requested
missing information to the Administrator within 45 days of the date of the
request, the claim will be denied.
 
If a disability benefit claim is denied, the claimant will receive a notice
which will include: (i) the specific reasons for the denial, (ii) reference to
the specific Plan provisions upon which the decision is based, (iii) a
description of any additional information the claimant might be required to
provide with an explanation of why it is needed, and (iv) an explanation of the
Plan’s claims review and appeal procedures, and (v) a statement regarding the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
a denial on appeal.
 
The claimant may appeal a denial of a disability benefit claim by filing a
written request with the Administrator within 180 days of the claimant’s receipt
of the initial denial notice.  In connection with the appeal, the claimant may
request that the Plan provide him, free of charge, copies of all documents,
records and other information relevant to the claim.  The claimant may also
submit written comments, records, documents and other information relevant to
his appeal, whether or not such documents were submitted in connection with the
initial claim. The Administrator may consult with medical or vocational experts
in connection with deciding the claimant’s claim for benefits.
 
The Administrator will conduct a full and fair review of the documents and
evidence submitted and will ordinarily render a decision on the disability
benefit claim no later than 45 days after receipt of the request for review on
appeal.  If there are special circumstances, the decision will be made as soon
as possible, but not later than 90 days after receipt of the request for review
on appeal.  If such an extension of time is needed, the claimant will be
notified in writing prior to the end of the first 45-day period.  The
Administrator’s final written decision will set forth: (i) the specific reasons
for the decision, (ii) references to the specific Plan provisions on which the
decision is based, (iii) a statement that the claimant is entitled to receive,
upon request and free of charge, access to and copies of all documents, records
and other information relevant to the benefit claim, and (iv) a statement
regarding the claimant’s right to bring a civil action under Section 502(a) of
ERISA following a denial on appeal.  The Administrator’s decision made in good
faith will be final and binding.
28

--------------------------------------------------------------------------------


 
11.4  
Administrator’s Decision Final

 
Benefits under the Plan will be paid only if the Administrator decides in its
sole discretion that a Participant or Beneficiary (or other claimant) is
entitled to them.  Subject to applicable law, any interpretation of the
provisions of the Plan and any decisions on any matter within the discretion of
the Administrator made by the Administrator or its delegate in good faith shall
be binding on all persons.  A misstatement or other mistake of fact shall be
corrected when it becomes known and the Administrator shall make such adjustment
on account thereof as it considers equitable and practicable.
 
SECTION 12     AMENDMENT AND TERMINATION
 
While the Employer expects and intends to continue the Plan, the Employer and
the Administrator each reserve the right to amend the Plan at any time and for
any reason, including the right to amend this Section 12 and the Plan
termination rules herein; provided, however, that each Participant will be
entitled to the amount credited to his Accounts immediately prior to such
amendment.  The power to amend the Plan includes (without limitation) the power
to change the Plan provisions regarding eligibility, contributions, notional
investments, vesting, and distribution forms, and timing of payments, including
changes applicable to benefits accrued prior to the effective date of any such
amendment; provided, however, that amendments to the Plan (other than amendments
relating to Plan termination) generally shall not cause the Plan to provide for
acceleration of distributions in violation of Section 409A of the Code and
applicable regulations thereunder.
 
The Employer reserves the right to terminate the Plan at any time and for any
reason; provided, however, that each Participant will be entitled to the amount
credited to his Accounts immediately prior to such termination (but such
Accounts shall  not be adjusted for future notional income, losses, expenses,
appreciation and depreciation).
 
In the event that the Plan is terminated pursuant to this Section 12, the
balances in affected Participants’ Accounts shall be distributed at the time and
in the manner set forth in Section 9.  Notwithstanding the foregoing, if the
Plan and all other account balance plans maintained by the Employer or any
member of the Employer’s “controlled group” (as defined in subsections 414(b)
and (c) of the Code) are terminated other than in connection with a downturn in
financial health, the Employer and the Administrator reserve the right to make
all such distributions within the second twelve-month period commencing with the
date of termination of the Plan; provided, however, that no such distribution
will be made during the first twelve-month period following such date of Plan
termination other than those that would otherwise be payable under Section 9
absent the termination of the Plan.  In the event of such a Plan termination due
to a Change in Control of the Employer, distributions shall be made within 12
months of the date of termination of the Plan.
 
29

--------------------------------------------------------------------------------

 


